RESOLUCIÓN
El domingo 3 de diciembre de 2006 falleció el Hon. Hiram Torres Rigual, quien ocupó el cargo de Juez Asociado de este Tribunal desde el 17 de mayo de 1968 hasta el 31 de enero de 1985, fecha cuando se acogió a la jubilación.
El Hon. Hiram Torres Rigual nació en Mayagüez el 16 de julio de 1922. Concluyó su bachillerato en Ciencias Políticas e Historia en 1946 con altos honores y en 1949 obtuvo su Juris Doctor en la Facultad de Derecho de la Universidad de Puerto Rico. Su primera experiencia laboral, luego de finalizar sus estudios de Derecho, fue como oficial jurídico del Juez Asociado del Tribunal Supremo, Hon. Borinquen Marrero.
Desde 1952 hasta 1964 trabajó como ayudante del gobernador Luis Muñoz Marín. Luego, cursó estudios de posgrado en la Universidad de Harvard, en donde obtuvo una maestría en derecho público en 1962. Bajo la administración del gobernador Roberto Sánchez Vilella fue nombrado Juez Superior, cargo que ocupó desde 1965 hasta 1968, año cuando prestó juramento como Juez Asociado del Tribunal Supremo.
Tras su jubilación el Hon. Hiram Torres Rigual mantuvo una relación cercana con el Tribunal Supremo, a cuyas sesiones públicas acudió con frecuencia. Siempre se mantuvo atento a los asuntos públicos y de interés para la Judicatura y mantuvo estrechos vínculos de amistad con quienes le sucedieron en el Tribunal. No resultó extraño, pues, que ya en su lecho de muerte, enviara unas palabras de despedida a los actuales Jueces de este Tribunal y expresara su deseo de que su cuerpo fuera traído a nuestra sede, petición que el Tribunal en pleno acogió sin reservas.
*684La Rama Judicial, y en particular este Tribunal, lamenta la muerte de Torres Rigual. Fue un jurista probo, conocedor del Derecho y de una sensibilidad ejemplar. Se curtió en una generación de puertorriqueños que antepuso los intereses públicos sobre los intereses personales, aun cuando hacerlo conllevara grandes sacrificios personales, y que reconoció que la transformación de los pueblos requiere trabajo, entrega, valor y sacrificio.
La afabilidad y humildad del Hon. Hiram Torres Rigual fueron virtudes que lo acompañaron durante su vida, y que hoy, tras su muerte, serán extrañadas por todos los que le conocimos. El Tribunal Supremo ha perdido a uno de sus protagonistas históricos de mayor calibre, defensor consecuente de la independencia judicial como pilar de la administración de la justicia y de la protección de los derechos y las libertades individuales. Puerto Rico perdió a un puertorriqueño dedicado, servicial, íntegro, que mientras vistió la toga del quehacer judicial procuró dejar tras de sí un país más justo.
Expresamos nuestras sinceras condolencias a la familia del Hon. Hiram Torres Rigual, pero en especial a sus hijas Lilliana, Janina e Ilya Torres Bayouth. Que los frutos de una vida productiva, de servicio al país, sirvan de aliciente reconfortante en estos momentos de dolor.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo


*685
Semblanza de Hiram Torres Rigual

(leída el 6 de diciembre de 2006 en la ceremonia en el Tribunal Supremo de Puerto Rico en ocasión del fallecimiento del Juez Asociado Hon. Hiram Torres Rigual)

Carlos J. Irizarry Yunqué

Ex Juez Asociado del Tribunal Supremo de Puerto Rico
Honramos hoy aquí, en su despedida, a un caballero de la Justicia. Ninguno de los muchos títulos que se le podrían conferir a este hombre responde con mayor rectitud como éste, que enlaza felizmente el quehacer al que dedicó largos años de su vida con el perfil de hidalguía que fue rasgo esencial de su talante personal.
Hiram Torres Rigual o el Caballero de la Justicia, ese es definitivamente el título más acertado que puede llevar una semblanza sobre nuestro entrañable amigo, colega y compañero de viaje en ese complicado, pero satisfactorio ministerio de dispensar justicia. Su vida es el recuerdo de una lucha interminable por la justicia que se inició en su juventud, pero que maduró en las salas de los tribunales de Puerto Rico. Es una trayectoria vital que se resume en la defensa del Derecho y en su compromiso con la vida, la dignidad y la libertad.
De este mayagüezano habría mucho que contar y mucho que admirar. Un recuento, por breve que lo intentemos, no puede iniciarse sin apuntar una cualidad tan indiscutible como respetable de su condición humana. Llamémosla sencillamente su constancia en el trabajo. Sus valores son herencia y recuerdos de su infancia y adolescencia en su Mayagüez, donde nació, el 16 de julio de 1922.
Un examen de sus años de estudiante, anteriores a su vida universitaria, nos revelan al luchador en distintos ofi*686dos que acompañaron su camino de alumno. Fuera en tareas de escasa categoría académica, como luego en el oficio público, hubo en él un incansable apego al trabajo. Mientras estudia su cuarto año de escuela superior en su ciudad natal, trabaja con su hermano en las estaciones de servicio de automóviles y, luego, en San Juan, como Agente de Rentas Internas y ayudante de oficina del Secretario de Hacienda. De igual modo, años más tarde, mientras estudia Derecho en la Universidad de Puerto Rico, trabaja durante los veranos como profesor y como instructor de Ciencias Políticas en la Universidad de Puerto Rico.
Tuve el privilegio de conocer a Hiram allá para el año de 1946, cuando ambos ingresamos como estudiantes de primer año en la Facultad de Derecho de la Universidad de Puerto Rico. Por coincidencia, ambos teníamos la misma edad. Nos convertimos durante los tres años de estudios hasta nuestra graduación como abogados, y por el resto de nuestras vidas, en fraternos y dedicados amigos.
Las influencias en nuestras respectivas vidas académicas son muy diversas. Recibimos el aliento de la presencia de figuras significativas como José Trías Monge, Pedro Muñoz Amato, Raúl Serrano Geyls, Marcos Ramírez y Eladio Rodríguez Otero. Para nosotros, sus compañeros en la Escuela de Derecho de la Universidad de Puerto Rico, su presencia era significativa. Pienso, por ejemplo, en Miguel Velázquez Rivera, Héctor Lugo Bougal, Sara Torres Peralta, Enrique Belén Trujillo, Jaime García Blanco.
En 1949, cuando nos graduamos de abogados, comienza de inmediato Hiram como oficial jurídico del Juez Hon. Borinquen Marrero en este Tribunal Supremo. Un año más tarde ocupa el puesto de abogado de la Autoridad de Tierras. De este cargo pasa al de ayudante del gobernador Luis Muñoz Marín, a cargo del asesoramiento legal. En ese puesto permaneció por doce años (1952 a 1964). Coordina el programa legislativo del Gobernador y, entre otras labores, los departamentos de Justicia, del Trabajo, de la Poli*687cía y de la Administración de Fomento Económico. En 1961, en disfrute de un año de sabática, estudia en Harvard una Maestría en Derecho Público. Luego, en 1962, se reintegra a su cargo de Ayudante del Gobernador. Una vez Muñoz Marín cesó en la gobernación, pasó a desempeñarse como ayudante del gobernador Roberto Sánchez Vilella. En marzo de 1965 fue nombrado Juez Superior, puesto que ocupa en varios pueblos hasta 1968, cuando el propio Sánchez Vilella lo nombró Juez Asociado del Tribunal Supremo, foro donde tomó posesión el 17 de mayo de 1968 y donde se desempeñó como tal por diecisiete años.
Al Tribunal Supremo llegó apertrechado de sabiduría. Sus convicciones y experiencias lo colocaron en posición envidiable, aun cuando actuara como un miembro más de aquel selecto grupo que lo acompañó a fines de la década de los sesenta. Particularmente diestro en el derecho público, traía su experiencia de la administración pública, donde desarrolló un fino olfato que lo hacía entender los hechos y el espíritu de las normas aplicables. Su experiencia fue vital para este Tribunal en un momento histórico en que tanto auge hubo de casos en el ámbito del derecho administrativo.
Para 1973 tuve el privilegio de ser nombrado Juez Asociado de este Tribunal, y compartir una vez más con nuestro entrañable amigo Hiram Torres Rigual. Vi en él al arquetipo del jurista con un complejo temperamento de juzgador, y además, el hombre de acción que sabía equilibrar lo teórico con lo práctico. Con su talante personal y su pasión democrática, siempre demostró talento, valentía y perseverancia. Luchaba por lo que creía, pero, eso sí, estaba siempre dispuesto a que le demostraran y probaran un error y a enmendar el curso de acción. Por eso cuando se discutía en el Pleno o se argumentaba vehemente a favor de un determinado enfoque, él jamás subía el tono ni dejaba escapar una palabra acalorada o hiriente.
*688Valiente siempre fue, porque nunca dejó de dar una bátalla que creyera justa, por temor a la crítica o a la llamada “opinión pública”. Defendía convicciones profundas y arraigadas, las que sin duda constituían la razón de ser de sus batallas. Advirtió y conoció las limitaciones del Derecho y de las complejidades humanas, pero nunca dejó de creer en la potencialidad creadora, sobre todo cuando se busca una interpretación finalista y de principios, y no la estrecha, gramatical y formalista del leguleyo.
Los grandes hombres se confunden con sus obras, porque ellas son la extensión de su vida. En el caso de nuestro amigo y colega, su legado escrito sirve de ejemplo por su sentido de acción y compromiso. De poco vale admirarlo sin tratar de comprender sus sueños, sus más importantes ideas.
Lleva a los tribunales, sobre todo, la experiencia y el conocimiento de la vida pública. Allí contrasta y, a la vez, se complementa con el resto de los Jueces de este importante Foro, para con la audacia de quien se sabe capaz, enfrentar los momentos difíciles, con salidas inteligentes, razonadas y, sobre todo, respaldadas por la sabiduría y la madurez precavida.
Fue un jurista que supo profundizar la letra de la ley, según lo testimonian algunas de sus numerosas opiniones y sentencias de fundamental valor teológico y doctrinal.
El 31 de enero de 1985 es la fecha de su falsa jubilación de la Judicatura. Digo así, pues este hombre, amante irredento del Derecho, no pudo resignarse a la idea de ver la vida pasar por su lado y aceptó reincorporarse a la placentera pero difícil tarea de dispensar justicia, ahora desde un estrado menos encumbrado, pero más cercano al pulso vital, es decir, más cercano a la gente de carne y hueso. La historia le tendría reservado ese otro capítulo y él, acostumbrado a enfrentar con gallardía las vicisitudes, baja a las salas de los tribunales de instancia a cumplir con su misión como siempre supo hacerlo: con talento, con dignidad y con inteligencia.
*689Por eso, si alguna vez se quiere ejemplarizar lo que es un jurista, tendremos que pensar en Hiram Torres Rigual, el Caballero de la Justicia. No estará físicamente entre nosotros, pero su obra y su vida ejemplar serán por siempre fuente de inspiración para el desarrollo de nuestras potencialidades humanas, hacia el logro de las más caras aspiraciones.
Cumpliste cabalmente tus propósitos vitales. Descansa en paz, querido amigo.